Citation Nr: 1022148	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a scapholunate 
dissociation of the left hand/wrist.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from 
December 1981 to December 1988 with reserve service from 
December 1988 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

The Board notes that the Veteran had a Board hearing before 
the undersigned in January 2010.  A hearing transcript has 
been associated with the claims file.

The issue of entitlement to service connection for bilateral 
plantar fasciitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Scapholunate dissociation of the left hand/wrist is shown 
to be related to service.




CONCLUSION OF LAW

Scapholunate dissociation of the left hand/wrist was incurred 
during a period of qualifying service.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Service connection may be granted for disability resulting 
from either disease or injury incurred in, or aggravated 
while performing active duty for training (ACDUTRA).  With 
respect to time periods of inactive duty training 
(INACDUTRA), service connection may only be granted for 
injury (and not disease) so incurred or aggravated.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only 
service department records can establish if and when a person 
was serving on active duty, ACDUTRA, or INACDUTRA.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

In this case, the Veteran contends that he injured his left 
hand and wrist while playing basketball during Family 
Readiness Day training while on reserve duty.  The Veteran 
reported that the injury occurred in approximately September 
or October 2001.

Service treatment records, from the Veteran's period of 
active duty, show no evidence of treatment for a hand or 
wrist injury.  VA treatment records from October 2001 show 
the Veteran complained of left hand pain radiating to the 
wrist which began a month and a half prior.  He noted that he 
experienced pain when playing basketball and doing pushups.  
The examiner noted that the pain was not associated with 
injury.  An October 2001 x-ray report of the left wrist 
showed normal findings.  A November 2001 private orthopaedic 
record showed x-ray findings of a left wrist scapholunate 
interval with development of a dorsal interpolated 
instability pattern without significant degenerative changes.  
The examiner assessed a chronic scapholunate ligament injury 
and discussed operative and non-operative treatment with the 
Veteran.  

A May 2002 VA treatment record noted left wrist pain since an 
injury in August or September 2001 when a player hit the 
Veteran's wrist while playing basketball.  The Veteran 
reported pain and swelling after the injury.  Three days 
later, he felt a snap in the wrist with pain radiating up the 
arm to the shoulder sharply with immediate resolution.  He 
had swelling and discomfort thereafter.  The examiner noted 
that x-ray findings were normal and swelling eventually 
reduced, though pain continued.  The examiner noted that the 
Veteran participated in rehabilitation exercises and was 
advised that that surgery could be an option.  The examiner 
noted that the Veteran's symptoms had improved.  A May 2002 
x-ray report showed scapholunate dissociation with no other 
changes.  A June 2003 VA x-ray report showed stable 
examination with scapholunate dissociation.  A March 2009 VA 
record noted wrist pain due to ligamentous injury.  

In May 2007, the Veteran was afforded a VA examination of the 
left hand/wrist.  The examiner noted the Veteran's 2001 
injury to the left hand/wrist during reserve service and 
opined that the Veteran's current left hand/wrist symptoms 
were likely caused by or as a result of the injury in service 
and that he should be service-connected for it.

In June 2008, the Veteran's former Staff Sergeant reported 
that he witnessed the Veteran's injury to his hand and wrist 
while playing basketball during Family Readiness Day while 
serving on reserve duty.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence supports the Veteran's claim for service connection 
for scapholunate dissociation of the left hand/wrist.  See 
Gilbert, supra.  As noted above, in order to prevail in a 
claim for service connection, the Veteran must show a current 
disability that is related to service.  See Pond, supra.  In 
this case, the Veteran has a current diagnosis of 
scapholunate dissociation of the left hand/wrist.  There is 
also evidence of treatment for a left hand/wrist injury 
during inactive duty training (Family Readiness Day).  See 
38 U.S.C.A. § 1154(a) (West 2009).  In this regard, the 
evidence of record approximates that the injury occurred in 
September 2001, during reserve training.  Service personnel 
records indicate that the Veteran had inactive duty training 
in September 2001 and the lay statement provided by the 
Veteran's Staff Sergeant confirms that the injury occurred 
during reserve training.  The Board deems this statement 
credible as it is supported by and is consistent with the 
evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements).  
Additionally, the 2007 VA medical opinion offered a positive 
nexus relating the Veteran's injury to service.  The Board 
finds the opinion probative as it was based on a review of 
the evidence of record and provided rationale. 

Thus, the necessary elements for a grant of service 
connection have been met.  




ORDER

Service connection for a scapholunate dissociation of the 
left hand/wrist is granted.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the remaining issue on appeal.

The Veteran contends that his plantar fasciitis of the 
bilateral heels is related to service.  Specifically, he 
states that he worked as an aeromedical technician during 
service and experienced foot pain after numerous jumps out of 
helicopters and basic training exercises.  Additionally, he 
contends that his plantar fasciitis was aggravated during 
reserve training exercises such as running and marching.  He 
stated that he began receiving treatment for his heels in 
2001, at which time he received a cortisone injection and the 
heels were shaved.  

Active duty service records show no evidence of complaint of 
or treatment for foot pain or problems.  January 2005 VA 
treatment records show complaints of pain in the bilateral 
heels with injection treatments.  A 2007 VA examiner noted 
the Veteran's incident of treatment for plantar fasciitis 
during reserve duty, but noted no current symptoms and was 
unable to provide a nexus opinion.  In January 2010, a VA 
staff physician noted that the Veteran's plantar fasciitis 
was treated in 2005 and opined that it was aggravated by his 
physical training and was more likely than not associated 
with his military service.  No rationale was given for the 
opinion.

The Board notes that the Veteran's periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
have not been verified.  See records requests.  Service 
personnel records do not provide training dates subsequent to 
2003 thus, the Board is unable to determine whether the 
Veteran's 2005 treatment occurred during a period of active 
or inactive duty training.  In this regard, service 
connection may be granted for disability resulting from 
either disease or injury incurred in, or aggravated while 
performing ACDUTRA.  With respect to time periods of 
INACDUTRA, service connection may only be granted for injury 
(and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002).  Only service 
department records can establish if and when a person was 
serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Therefore, the RO must 
request and associate information regarding the dates of such 
training with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate source to verify all of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the United States Air 
National Guard.  In this regard, the 
Board notes that the Veteran appears to 
have been a National Guardsman from 
December 1988 to April 2005.

In requesting this information, the 
RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO/AMC is 
reminded that it should continue efforts 
to procure the relevant records relating 
to the Veteran's Air National Guard 
service until either the records are 
received, or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  To the best 
of its abilities, the RO/AMC should 
ensure that the record contains a list of 
the Veteran's verified periods of ACDUTRA 
and INACDUTRA not already of record 
relevant to his claim of service 
connection for bilateral plantar 
fasciitis.  All records and/or responses 
received should be associated with the 
claims file.

2.  After the requested development has 
been completed, the RO/AMC undertake any 
other indicated development, and then 
should readjudicate the merits of the 
claim based on all the evidence of 
record, including any additional 
information obtained as a result of this 
remand, and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


